Title: To Benjamin Franklin from John Ross, 7 March 1778
From: Ross, John
To: Franklin, Benjamin


Dear Sir
Nantes 7 March 1778.
Altho’ I have not hitherto assumed the liberty of troubleing you in the Epistlary way, I think you may be assured it did not Proceed in the least from a want of that respect due to you from me, in Your Public Character nor Private life. And I hope you will Dear Sir, believe me sincere, (unsuspected of flattery) that I am so perfectly satisfyed of Your disinterested honourable views in both, I shoud blame myself as deficient and particularly culpable in not acknowledgeing it; consequently consistent with truth and Justice, Avow the conviction in my own mind of Your best intentions in every line of your duty, in Public and private life.
I have had frequent occasion in my private obscure line, to communicate my sentiments to the Honble. Commissioners jointly when their Opinion and Advice proved necessary, so as to Act with their concurrance, and as much for the Interest and Security of the Public [torn: and of the?] truste reposed in me as far as my situation and [torn: my circums]tances required; whether I have in that and every other [torn] my management acquited my self as a facto [torn] Man, must appear on the Setlement of my Accounts. Nevertheless, Perceiveing ungenerous and unjustifiable means adopted to make discoverys and injur the Characters of Men of the first reputation in business in America, Am exceedingly embarrassed in what line to Act, to render myself servicable to our distant friends, so egregiously insulted by this strain of Power assumed by Mr. Lee as Commercial Agent, under the frivolous sanction of his appointment, in Seizeing, privately searching, and Carrying off, the books Papers &ca. of Messrs. Willing Morris & Co. with the Private Correspondence of Robert Morris Esqr. with his deceast Brother. And I shoud therefore esteem it a favour, and Particulare happiness to have your private sentiments on the Subject, to serve for my government.
The motives of this ill concerted, rash Posting expedition from Paris to Nantes of Mr. Lee’s, is too glareing to escape the observation of every person from America. Nor is it possible that the Characters of the best of Men can keep clear of suspicions, exposed to an Act of so much cruelty and dishonour, as that of a private Clandestine examination of the Public and private [papers?] of those Gentlemen, in the manner Conducted by [torn: Mr. Lee?].
The Prying C[torn] Principles of certain Men has hitherto [torn] to their establishment and Support, Not however so dareingly open, as in the Present instance, being in my opinion an Arbitrary insult to the Laws of our Country, and to every man of reason and reflection in the United States.
Had the Papers &ca. been Put in my Possession by the order obtained for Mr. Lee (which am certain, the Honble. Commissioners, at Least some of them, coud not suspect or foresee to be for the purpose of Sellecting proofes of information, under the Idea of Public papers) Shoud have had it in my Power to render essential service to our friends in their Public and private concerns. My intentions being therefore Counteracted in the measures of Mr. Lee, And those Papers thrown apart as useless to him, carryed off, am much in need of your Advice and opinion to regulate me, in case you Judge it Adviseable in me to interfere further in any line to Serve our distant Phila. Freinds. I have the honour to be with unfeigned Respect, and esteem Dear Sir Your very obedient Servant
Jno. Ross
P.S. [torn] answer [torn and illegible]The Honble. Benjamin Franklin Esqr.
 
Notation: Jn Ross. 7 March 78
